Exhibit 10.2










Occidental Petroleum Corporation
Supplemental Retirement Plan II




Effective as of January 1, 2005
Amended and Restated as of November 1, 2008
Restated as of October 31, 2016 solely to incorporate all interim amendments


















1

--------------------------------------------------------------------------------




Contents
Article 1. Introduction
1
1.1 Adoption of the Plan
1
1.2 Purpose of the Plan
1
1.3 Status of the Plan
1
1.4 Application of the Plan
2
Article 2. Definitions
3
2.1 Definitions
3
Article 3. Participation
11
3.1 Effective Date of Participation
11
3.2 Reemployment; Resumption of Participation
11
3.3 Allocations to New Participants
12
Article 4. Benefits
13
4.1 Allocations Relating to the Retirement Plan
13
4.2 Allocations Relating to the Savings Plan
15
4.3 Allocations Relating to the Deferred Compensation Plan
15
4.4 Maintenance of Accounts
16
4.5 Vesting and Forfeiture
17
Article 5. Payments
18
5.1 Timing and Form of Payments
18
5.2 Payment Elections and Changes
19
5.3 Special Rules for LTD Participants
21
5.4 Death
21
5.5 Small Benefits
22
5.6 Qualified Divorce Orders
22
5.7 Tax Withholding
22
5.8 Reemployment
22
5.9 Special Transition Rule Elections
23
5.10 Compliance with Code Section 409A
26
Article 6. Administration
27
6.1 The Administrative Committee
27
6.2 Compensation and Expenses
27
6.3 Manner of Action
27
6.4 Chairman, Secretary, and Employment of Specialists
27
6.5 Subcommittees
27
6.6 Other Agents
27
6.7 Records
28
6.8 Rules
28
6.9 Powers and Duties
28
6.10 Decisions Conclusive
28



2

--------------------------------------------------------------------------------




6.11 Fiduciaries
29
6.12 Notice of Address
29
6.13 Data
29
6.14 Adjustments
29
6.15 Member’s Own Participation
29
6.16 Indemnification
30
Article 7. Amendment and Termination
32
7.1 Amendment and Termination
32
7.2 Reorganization of Employer
32
7.3 Protected Benefits
32
Article 8. Claims and Appeals Procedures
33
8.1 Application for Benefits
33
8.2 Claims Procedure for Benefits
33
8.3 Limitations on Actions
35
Article 9. General Provisions
36
9.1 Unsecured General Creditor
36
9.2 Trust Fund
36
9.3 Nonassignability
36
9.4 Release from Liability to Participant
36
9.5 Employment Not Guaranteed
37
9.6 Gender, Singular & Plural
37
9.7 Captions
37
9.8 Validity
37
9.9 Notice
37
9.10 Applicable Law
37



Article 1. Introduction
1.1     Adoption of the Plan
The Occidental Petroleum Corporation Supplemental Retirement Plan II (the
“Plan”) was originally adopted by Occidental Petroleum Corporation (the
“Company”) effective as of January 1, 2005. Effective November 1, 2008, the
Occidental Petroleum Corporation Supplemental Retirement Plan (the “Supplemental
Retirement Plan”) was merged with and into this Plan, which was amended and
restated (the “2008 Restatement”) as set forth herein. Effective November 1,
2008, the account of each participant under the Supplemental Retirement Plan was
transferred to this Plan and governed by the terms of this Plan. Effective as of
October 31, 2016, the Company restated this Plan in its entirety solely for the
purpose of incorporating all interim amendments made to the Plan since the 2008
Restatement.


1.2    Purpose of the Plan


3

--------------------------------------------------------------------------------




It is the purpose of this Plan to provide eligible employees with benefits that
will compensate them for maximums imposed by law upon contributions to qualified
plans. The portion of the Plan reflecting credits to compensate for the maximum
limits imposed by Code section 415 is intended to constitute an “excess plan” as
defined in ERISA section 3(36). The remaining portion of the Plan is intended to
constitute a plan which is unfunded and maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees and is intended to meet the exemptions provided in ERISA
sections 201(2), 301(a)(3), and 401(a)(1), as well as the requirements of
Department of Labor Regulation section 2520.104-23. The Plan shall be
administered and interpreted so as to meet the requirements of these exemptions
and the regulation.
1.3     Status of the Plan
(a)
Nonqualified Plan. The Plan is not qualified within the meaning of Code
section 401(a). The Plan is intended to provide an unfunded and unsecured
promise to pay money in the future and thus not to involve, pursuant to Treas.
Reg. § 1.83-3(e), the transfer of “property” for purposes of Code section 83.
Likewise, allocations under this Plan to the account maintained for a
Participant, and earnings credited thereon, are not intended to confer an
economic benefit upon the Participant nor is the right to the receipt of future
benefits under the Plan intended to result in any Participant, Beneficiary or
Alternate Payee being in constructive receipt of any amount so as to result in
any benefit due under the Plan being includible in the gross income of any
Participant, Beneficiary or Alternate Payee in advance of the date on which
payment of any benefit due under the Plan is actually made.

(b)
Compliance with Code Section 409A. This Plan generally is intended to comply
with the requirements of Code section 409A and related regulatory guidance, so
that the taxation of Participants and Beneficiaries on any compensation deferred
under this Plan is deferred. Notwithstanding the foregoing, any amounts that are
credited and paid annually from a Participant’s account following the
Participant’s attainment of a specified age, as described in Sections 5.1(b)(1)
and 5.8(b)(1), are intended to qualify as short-term deferrals under Treas. Reg.
§ 1.409A-1(b)(4) (or any successor provision) and accordingly to be exempt from
such requirements.

(c)
No Guarantees of Intended Tax Treatment. The Plan shall be administered and
interpreted so as to satisfy the requirements for the intended tax treatment
under the Code described in this section. However, the treatment of benefits
earned under and benefits received from this Plan, for purposes of the Code and
other applicable tax laws (such as state income and employment tax laws), shall
be determined under the Code and other applicable tax laws and no guarantee or
commitment is made to any Participant, Beneficiary or Alternate Payee with
respect to the treatment of accruals under or benefits payable from the Plan for
purposes of the Code and other applicable tax laws.

1.4     Application of the Plan


4

--------------------------------------------------------------------------------




This restatement of the Plan is applicable to Participants employed by an
Employer on or after November 1, 2008. In addition, this restatement applies to
Participants who have terminated employment before November 1, 2008 but have
undistributed benefits under the Plan on that date. All distributions made under
the Plan on or after November 1, 2008 (including distributions of Supplemental
Retirement Plan accounts transferred to this Plan on November 1, 2008) shall be
made in accordance with the provisions of this restatement, as amended from time
to time. For this purpose, distributions to Participants who have terminated
employment before November 1, 2008 generally shall be governed by Section 5.9
and any other provisions referenced therein.
Article 2. Definitions
2.1     Definitions
Whenever the following words and phrases are used in the Plan with the first
letter capitalized, they shall have the meanings specified below, unless the
context clearly indicates otherwise:


(a)
“Administrative Committee” means the committee with authority to administer the
Plan as provided under section 6.1.



(b)
“Affiliate” means:



(1)
Any corporation or other business organization while it is controlled by or
under common control with the Company within the meaning of Code sections 414
and 1563;



(2)
Any member of an affiliated service group within the meaning of Code
section 414(m) of which the Company or any Affiliate is a member;



(3)
Any entity which, pursuant to Code section 414(o) and related Treasury
regulations, must be aggregated with the Company or any Affiliate for plan
qualification purposes; or



(4)
Any corporation, trade or business which is more than 50 percent owned, directly
or indirectly, by the Company and which is designated by the Board or, if
authorized by the Board, the Administrative Committee as an Affiliate.



(c)
“Alternate Payee” means a former spouse of a Participant who is recognized by a
Divorce Order as having a right to receive all, or a portion of, the benefits
payable under this Plan with respect to the Participant.



(d)
“Annual Bonus” means the bonus awarded by an Employer to an Active Participant
during the Plan Year under a regular annual incentive compensation plan such as
the Company’s Variable Compensation Program, Incentive Compensation Program or
Executive Incentive Compensation Plan (but excluding, without limitation, a
special individual or group bonus, a project bonus, any other special bonus).
For avoidance



5

--------------------------------------------------------------------------------




of doubt, payments made under the Phibro LLC bonus plan or any other bonus plan
not specifically stated in the previous sentence are excluded from the
definition of Annual Bonus.


(e)
“Annual Bonus Paid” means up to the first $100,000 of bonus paid to a
Participant, who is not a “named executive officer”, as that term is defined in
Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under a regular annual incentive
compensation plan, such as the Company's Variable Compensation Program or
Incentive Compensation Program (but excluding without limitation a special
individual or group bonus, a project bonus, and any other special bonus). For
avoidance of doubt, “Annual Bonus Paid” means no more than $100,000 of bonus
paid to a Participant, who is not a “named executive officer”, as that term is
defined in Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under any one or more regular annual
incentive compensation plan.



(f)
“Base Pay of Record” means the base salary and wages earned while a Participant
from an Employer for services rendered, including pretax deferrals under the
Savings Plan, and amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time.



(1)
Base Pay of Record does not include:



(A)
Bonuses, incentives, overtime, shift differential, and overseas differentials;



(B)
Reimbursement for expenses or allowances, including automobile allowances and
moving allowances;



(C)
Any amount contributed by the Employer (other than pretax deferrals under the
Savings Plan and any amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time) to any qualified
plan or plan of deferred compensation;



(D)
Any amount paid by an Employer for other fringe benefits, such as health and
hospitalization, and group life insurance benefits, or perquisites; and



(E)
Allowances paid during furlough and, for purposes of subsection (2)(F), such
furloughs shall not be treated as paid leaves of absence.



(2)
Base Pay of Record is determined in accordance with the following rules:





6

--------------------------------------------------------------------------------




(A)
For Participants compensated by salary, Base Pay of Record means the actual base
salary of record for the Participant (subject to the exclusions listed above).



(B)
For Participants compensated based on mileage driven (primarily truck drivers),
Base Pay of Record means the number of miles driven multiplied by the applicable
mileage pay rate (subject to the exclusions listed above), plus the
Participant’s scheduled number of hours worked in the pay period multiplied by
the Participant’s base hourly rate (subject to the exclusions listed above).



(C)
For Participants compensated at an hourly rate, Base Pay of Record means the
base hourly rate (subject to the exclusions listed above) multiplied by the
number of regularly scheduled hours worked in a pay period. If the Active
Participant’s regularly scheduled work week is more than 40 hours, Base Pay of
Record shall include an additional amount equal to the base hourly rate (subject
to the exclusions listed above) times one half the number of regularly scheduled
hours worked in excess of 40 in the work week.



(D)
For Participants compensated on an eight, ten, twelve, or some other assigned
hour Shift Basis and whose annual compensation is pre-determined under the
Company’s payroll recordkeeping system, Base Pay of Record for each pay period
shall be the Participant’s pre-determined annual compensation (subject to the
exclusions listed above) divided by the number of pay periods applicable to the
Participant during the Plan Year. For the purpose of this subsection, the term
“Shift Basis” means any arrangement whereby Participants work the assigned hour
daily shifts which may result in alternating work weeks of more and less than 40
hours per week.



(E)
Base Pay of Record includes vacation pay received in periodic payments and
annual vacation payments made to Employees paid by commission, but does not
include single sum vacation payments to active or terminating Employees.



(F)
Base Pay of Record includes base salary or wages received during paid leaves of
absence and periodic notice pay, but, effective July 1, 2006, Base Pay of Record
does not include single sum notice pay payments or any severance pay payments.



(G)
Base Pay of Record does not include long-term disability payments or payments
made to any Participant pursuant to the Occidental Chemical Corporation Weekly
Sickness and Accident Plan unless:





7

--------------------------------------------------------------------------------




(i)
Such payments are made to the Participant through the payroll accounting
department of the Company or an Affiliate, and



(ii)
The Participant is ineligible for participation in the Retirement Plan.

(g)
“Base Pay Paid” means the Employee Base Pay of Record, reduced for any deferral
of base salary under the Deferred Compensation Plan.

(h)
“Beneficiary” means the person or persons designated by the Participant to
receive payment under this Plan in the event of the Participant’s death prior to
the complete distribution to the Participant of the benefits due under the Plan.
A beneficiary designation shall become effective only when filed in writing with
the Administrative Committee during the Participant’s lifetime on a paper form
prescribed by the Administrative Committee. The filing of any new Beneficiary
designation form will cancel any inconsistent Beneficiary designation previously
filed.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person or persons entitled to receive the Participant’s
benefits under the Retirement Plan in the event of the Participant’s death,
provided, that if a Participant has previously designated a Beneficiary under
Appendix A of the Occidental Petroleum Corporation Supplemental Retirement Plan
who survives the Participant, the Participant’s Beneficiary shall be the person
or persons so designated under Appendix A of the Occidental Petroleum
Corporation Supplemental Retirement Plan.
(i)    “Board” means the Board of Directors of the Company.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)
“Company” means Occidental Petroleum Corporation and any successor thereto.

(l)
“Deferred Compensation Plan” means the Occidental Petroleum Corporation Modified
Deferred Compensation Plan, as amended from time to time. Prior to October 12,
2006, “Deferred Compensation Plan” meant the Occidental Petroleum Corporation
2005 Deferred Compensation Plan, as amended from time to time.

(m)
“Divorce Order” means any judgment, decree, or order (including judicial
approval of a property settlement agreement) that relates to the settlement of
marital property rights between a Participant and his former spouse pursuant to
a state domestic relations law (including, without limitation and if applicable,
community property law), as described in Treas. Reg. § 1.409A-3(j)(4)(ii) (or
any successor provision).

(n)
“Employee” means any person who is an Eligible Employee, as defined in the
Retirement Plan.



8

--------------------------------------------------------------------------------




In addition to the individuals described above, an Employee for purposes of this
Plan also shall include the following:
(1)
Individuals who participate or are eligible to participate in the THUMS Long
Beach Company Savings and Investment Plan or the THUMS Long Beach Company
Pension Plan in 2008; and

(2)
Individuals who are employed by Tidelands Oil Production Company on December 31,
2010.

An individual described in (1) or (2) above shall be eligible to participate in
this Plan if he or she meets the applicable requirements under Section 3.1, even
if he or she is not eligible to participate in the Retirement Plan, provided,
that in no event shall such an individual be eligible for any benefits under
this Plan that are conditioned on eligibility for the Retirement Plan unless and
until he or she becomes eligible for the Retirement Plan.
Notwithstanding the foregoing, no individual shall be considered an Employee if
such individual is not classified as a common-law employee in the employment
records of the Employer, without regard to whether the individual is
subsequently determined to have been a common-law employee of the Employer. The
persons excluded by this paragraph from being Employees are to be interpreted
broadly to include and to have at all times included individuals engaged by the
Employer to perform services for such entity in a relationship that the entity
characterizes as other than an employment relationship, such as where the
Employer engages the individual to perform services as an independent contractor
or leases the individual’s services from a third party. The exclusion of the
individual from being an Employee shall apply even if a determination is
subsequently made by the Internal Revenue Service, another governmental agency,
a court or other tribunal, after the individual is engaged to perform such
services, that the individual is an employee of the Employer for purposes of
pertinent Code sections or for any other purpose.
(o)
“Employer” means the Company and any Affiliate which is designated by the Board
or the Administrative Committee and which adopts the Plan.

The Board or, if authorized by the Board, the Administrative Committee may
designate any Affiliate as an Employer under this Plan. The Affiliate shall
become an Employer and a party to this Plan upon acceptance of such designation
effective as of the date specified by the Board or Administrative Committee.
By accepting such designation or continuing as a party to the Plan, each
Employer acknowledges that:
(A)
It is bound by such terms and conditions relating to the Plan as the Company or
the Administrative Committee may reasonably require;



9

--------------------------------------------------------------------------------




(B)
The Company and the Administrative Committee have the authority to review the
Affiliate’s compliance procedures and to require changes in such procedures to
protect the Plan;

(C)
It has authorized the Company and the Administrative Committee to act on its
behalf with respect to Employer matters pertaining to the Plan;

(D)
It shall cooperate fully with Plan officials and their agents by providing such
information and taking such other actions as they deem appropriate for the
efficient administration of the Plan; and

(E)
Its status as an Employer under the Plan is expressly conditioned on its being
and continuing to be an Affiliate of the Company.

Subject to the concurrence of the Board or Administrative Committee, any
Affiliate may withdraw from the Plan, and end its status as an Employer
hereunder, by communicating to the Administrative Committee its desire to
withdraw. Upon withdrawal, which shall be effective as of the date agreed to by
the Board or Administrative Committee, as the case may be, and the Affiliate,
the Plan shall be considered frozen as to Employees of such Affiliate.
(p)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(q)
“LTD Participant” means an Employee:

(1)
Who became disabled under the terms of the Long-Term Disability Plan prior to
October 1, 1995; and

(2)
Who, during the Plan Year, is receiving benefits under the Long-Term Disability
Plan and who was a highly-compensated employee (as defined in Code
section 414(q)) in the year of his commencement of benefits under the Long-Term
Disability Plan; and

(3)
Who has not commenced payment of his benefit under this Plan on November 1,
2008.



(r)
“Long-Term Disability Plan” means the Occidental Petroleum Corporation Long-Term
Disability Plan or, as appropriate to the LTD Participant or context, the Oxy
Vinyls, LP Long-Term Disability Plan.



(s)
“Participant” means (i) a person meeting the requirements to participate in the
Plan set forth in Article 3 and (ii) any other person who has an account under
the Plan because he previously met such requirements.



(t)
“Plan Year” means the calendar year.



10

--------------------------------------------------------------------------------






(u)
“Qualified Divorce Order” means a Divorce Order that:



(1)
Creates or recognizes the existence of an Alternate Payee’s right to, or assigns
to an Alternate Payee the right to, receive all or a portion of the benefits
payable to a Participant under this Plan;



(2)
Clearly specifies:



(A)
The name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order;



(B)
The amount or percentage of the Participant’s benefits to be paid by this Plan
to the Alternate Payee, or the manner in which such amount or percentage is to
be determined;



(C)
The number of payments or period to which such order applies; and



(D)
That it applies to this Plan; and



(3)
Does not:



(A)
Require this Plan to provide any type or form of benefit, or any option, not
otherwise provided under the Plan;



(B)
Require this Plan to provide increased benefits;



(C)
Require the payment of benefits to an Alternate Payee that are required to be
paid to another Alternate Payee under another Divorce Order previously
determined to be a Qualified Divorce Order; or



(D)
Require the payment of benefits under this Plan at a time or in a manner that
would cause the Plan to fail to satisfy the requirements of Code section 409A
(or other applicable section) and any regulations promulgated thereunder or
otherwise jeopardize the deferred taxation of any amounts under this Plan.

(v)
“Retirement Plan” means the Occidental Petroleum Corporation Retirement Plan, as
amended from time to time.

(w)
“Savings Plan” means the Occidental Petroleum Corporation Savings Plan, as
amended from time to time.



(x)
“Secondary Threshold Amount” means the amount determined by the Company and
communicated to Employees in advance of the Plan Year as the level of annualized
Base Pay of Record plus Annual Bonus awarded in the Plan Year, less any



11

--------------------------------------------------------------------------------




portion of such Annual Bonus deferred under the Deferred Compensation Plan, each
determined as of May 1 of the Plan Year, at which the sum of all contributions
made by and on behalf of an Employee under the Savings Plan and Retirement Plan
would exceed the dollar limit in effect for the Plan Year under Code section
415(c)(1)(A), based on (1) the maximum contribution rates for the most highly
compensated employees and maximum employer matching contribution rates under the
Savings Plan and (2) the employer contribution rates for Employees who have
attained age 35 as of the last day of the Plan Year under the Retirement Plan.


(y)
“Separation from Service” means a Participant’s “separation from service” as
defined under Code section 409A and Treas. Reg. § 1.409A-1(h) (or successor
provisions). For this purpose, a Participant shall have a Separation from
Service if the Participant ceases to be an employee of both:

(1)    The Participant’s Employer;


(2)
All Affiliates with whom the Participant’s Employer would be considered a single
employer under Code section 414(b) or 414(c).

 
For purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (1) or (2) above shall not be considered to
have a Separation from Service if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(1) or (2) above.


A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).


For avoidance of doubt, the transfer of employment of a CRC Deferred
Compensation Beneficiary, as that term is defined in the Employee Matters
Agreement between Occidental Petroleum Corporation and California Resources
Corporation, from Occidental Petroleum Corporation to California Resources
Corporation shall not be a Separation from Service.


(z)
“Specified Employee” means an Employee who is a “specified employee” within the
meaning of Section 409A and Treas. Reg. § 1.409A-1(i) (or successor provisions)
and as determined pursuant to any rules adopted for such purposes by the
Company.



(aa)
“Supplemental Retirement Plan” means the Occidental Petroleum Corporation
Supplemental Retirement Plan in effect on December 31, 2004 and as amended from
time to time, prior to its merger into this Plan effective November 1, 2008.



(bb)
“Threshold Amount” means the amount determined by the Company and communicated
to Employees in advance of the Plan Year as the level of annualized



12

--------------------------------------------------------------------------------




Base Pay of Record at which the sum of all contributions made by and on behalf
of an Employee under the Savings Plan and Retirement Plan would exceed the
dollar limit in effect for the Plan Year under Code section 415(c)(1)(A), based
on (1) an assumed level of Annual Bonus for a particular level of Base Pay of
Record determined by the Company in advance of the Plan Year, (2) the maximum
contribution rates for the most highly compensated employees and maximum
employer matching contribution rates under the Savings Plan, and (3) the
employer contribution rate for Employees who have attained age 35 as of the last
day of the Plan Year under the Retirement Plan.


(cc)
“Wage Base” means the dollar amount of wages, within the meaning set forth in
Code section 3121(a), upon which the Employer must pay Social Security Old Age,
Survivors and Disability taxes for a Plan Year.

Article 3. Participation
3.1     Effective Date of Participation
An Employee who is a Participant in the Plan on October 31, 2008 shall continue
as a Participant on November 1, 2008. Any other Employee shall become a
Participant on the first day of the month next following the end of the 30-day
period beginning on the first to occur of the following:


(a)
The first day on which the Employee’s annualized Base Pay of Record exceeds the
Threshold Amount or, with respect to an Employee whose annualized Base Pay of
Record does not exceed the Threshold Amount, May 1st of a Plan Year if the sum
of the Employee’s annualized Base Pay of Record as of May 1 of the Plan Year and
Annual Bonus awarded during the Plan Year, less any portion of such Annual Bonus
deferred under the Deferred Compensation Plan, exceeds the Secondary Threshold
Amount.



(b)
The first day on which the Employee’s annualized Base Pay of Record exceeds the
amount specified in Code section 401(a)(17), as adjusted and in effect for the
Plan Year.



(c)
The Employee (1) is eligible to participate in both the Retirement Plan and the
Deferred Compensation Plan, and (2) is eligible to receive a bonus granted under
any management incentive compensation plan of an Employer.



(d)
The Employee (1) is eligible to participate in the Savings Plan and (2) makes a
deferral election under the Deferred Compensation Plan for the Plan Year.

For purposes of subsections (c) and (d) above, in the case of any Employee other
than a newly hired Employee, the Employee’s eligibility for the Deferred
Compensation Plan and whether or not the Employee has made a deferral election
under the Deferred Compensation Plan shall be determined during the open
enrollment period for that plan prior to each Plan Year.


13

--------------------------------------------------------------------------------




Notwithstanding anything contained herein, any Employee who is entitled to
receive supplemental retirement benefits upon his retirement pursuant to a
written contract of employment between the Employee and the Company or an
Affiliate shall be ineligible to be a Participant effective for future
allocations as of the first day of the Plan Year following the effective date of
such contractual provision.
Notwithstanding the foregoing, an Employee who participates or is eligible to
participate in the THUMS Long Beach Company Savings and Investment Plan or the
THUMS Long Beach Company Pension Plan in 2008 and who meets the requirements of
subsection (a), (b), (c) or (d) above shall become a Participant on January 1,
2009.
Notwithstanding the foregoing, an Employee who is employed by Tidelands Oil
Production Company on December 31, 2010 and who meets the requirements of
subsection (b) or (d) above on January 1, 2011 shall become a Participant on
January 1, 2011.


3.2    Reemployment; Resumption of Participation
If a Participant terminates employment and is subsequently reemployed as an
Employee by an Employer, the Participant shall resume active participation in
the Plan on the first date that the Participant again meets one or more of the
requirements set forth in Section 3.1. A Participant who ceases to actively
participate in the Plan because he no longer meets any of the requirements set
forth in Section 3.1 shall resume active participation in the Plan on the first
date that the Participant again meets one or more such requirements.


3.3    Allocations to New Participants
Allocations under Article 4 of the Plan shall be based solely on compensation
paid for services performed after the date the Employee becomes a Participant in
accordance with Section 3.1.
Article 4. Benefits
4.1     Allocations Relating to the Retirement Plan
(a)
Eligibility. The following Employees who become Participants shall be provided
the allocation for the Plan Year specified in subsection (b):



(1)    An Employee:


(A)
Who is eligible to participate in the Savings Plan and the Retirement Plan for
the Plan Year, and



(B)
Whose annualized Base Pay of Record exceeds the Threshold Amount applicable to
the Employee for the Plan Year.



If the Employee’s annualized Base Pay of Record increases during the Plan Year
such that it exceeds the Threshold Amount, then the Employee shall be eligible
for the allocation specified in subsection (b) as of the first payroll period
for which the Employee’s annualized Base Pay of Record exceeds the


14

--------------------------------------------------------------------------------




Threshold Amount (or, if later, as of the date the Employee’s participation in
the Plan commences pursuant to Section 3.1). If the Employee’s annualized Base
Pay of Record decreases during the Plan Year such that it no longer exceeds the
Threshold Amount, then the Employee shall cease to be eligible for the
allocation specified in subsection (b) as of the first payroll period for which
the Employee’s annualized Base Pay of Record falls below the Threshold Amount.


(2)    An Employee:


(A)
Who is eligible to participate in the Savings Plan and the Retirement Plan for
the Plan Year, and



(B)
The sum of whose annualized Base Pay of Record as of May 1 of the Plan Year and
Annual Bonus awarded during the Plan Year, less any portion of such Annual Bonus
deferred under the Deferred Compensation Plan, exceeds the Secondary Threshold
Amount applicable to the Employee for the Plan Year.



Whether an Employee meets the requirements of this paragraph (2) shall be
determined as of May 1st of each Plan Year by the Company. An Employee who meets
such requirements shall be eligible for the allocation specified in
subsection (b) beginning as of May 1st of the Plan Year (or with respect to a
newly eligible Employee, once the Employee’s participation in the Plan has
commenced pursuant to Section 3.1). Until such determination is made during the
Plan Year (and, with respect to a newly eligible Employee, the Employee’s
participation in the Plan has commenced pursuant to Section 3.1), an Employee
shall not be treated as actively participating in this Plan with respect to a
Plan Year by reason of this paragraph (2) and, unless otherwise eligible under
paragraph (1), shall not be entitled to the allocations specified in subsection
(b) for the Plan Year.


(3)    An individual who is an LTD Participant for the Plan Year.


(b)    Allocation Amount.


(1)
Contingent Credit. A credit shall be made as of the last day of each month to a
contingent account maintained for each Participant described in subsection (a).
The amount of the credit is set forth below. For avoidance of doubt, references
below to the “Annual Bonus paid” refer only to the portion of an Employee’s
Annual Bonus that is actually paid to the Employee and not deferred under the
Deferred Compensation Plan.



The amount of the credit shall equal the sum of:




15

--------------------------------------------------------------------------------




(i)
7 percent of Base Pay of Record and Annual Bonus paid for the calendar month
below the Wage Base; plus



(ii)
12 percent of Base Pay of Record and Annual Bonus paid for the calendar month
above the Wage Base.



(2)
Reduction Amount. The amounts contingently credited to the account maintained
for the Participant during the Plan Year under paragraph (1) shall be reduced as
of the last day of the Plan Year, but not below zero, by the amount determined
under this paragraph. The reduction amount is intended to be equal to the
Employee’s allocation under the Retirement Plan for the Plan Year assuming that
the Employee maximized deferrals under the Savings Plan. After the reduction
described in this paragraph, the remaining amount shall be permanently credited
to the account maintained for the Participant.



(A)
No reduction shall apply to the account maintained for any Participant,
including an LTD Participant, who is not an Employee on the last day of the Plan
Year.



(B)
The reduction amount for other Participants shall be equal to the dollar limit
in effect for the Plan Year under Code section 415(c)(1)(A) minus any Retirement
Plan allocations to date, minus the sum of the following:



(i)
Effective beginning on or after January 1, 2007,



(I)
the Contribution Percentage Limit for the Plan Year, determined under Appendix E
of the Savings Plan (or any successor provision) times the Participant’s Base
Pay Paid and 6 percent of the Annual Bonus Paid for the Plan Year, and



(II)
6 percent times the sum of the Participant’s Base Pay Paid and Annual Bonus Paid
for the Plan Year;



(ii)
For the period between January 1, 2005 and December 31, 2006:



(I)
The Plan Limit for the Plan Year, determined under Appendix II of the Savings
Plan (or any successor provision), times the Participant’s Base Pay Paid, and



(II)
6 percent times the Participant’s Base Pay Paid for the Plan Year.



For purposes of determining the reduction under this subparagraph, no portion of
the sum of the Participant’s Base Pay Paid and Annual


16

--------------------------------------------------------------------------------




Bonus Paid for the Plan Year in excess of the amount specified in Code
section 401(a)(17) in effect for the Plan Year shall be taken into account. The
reduction amount shall not be less than zero.


(3)
Earnings Allocation. The Employer shall also permanently credit earnings on the
monthly allocations under paragraph (1) for the Plan Year as if such allocations
shared in earnings at the rate and in the manner described in section 4.4. The
earning allocation under this paragraph shall not be subject to reduction under
paragraph (2).

4.2     Allocations Relating to Compensation Limit
(a)
Eligibility for Allocations Relating to Limits Under Code section 401(a)(17). An
Employee who is eligible to participate in the Savings Plan for the Plan Year
and whose Base Pay Paid plus Annual Bonus Paid for the Plan Year exceeds the
amount specified in Code section 401(a)(17) as adjusted and in effect for the
Plan Year shall be provided the allocation for the Plan Year specified in
subsection (b).



(b)
Allocation Amount. The amount to be allocated as of the last day of the Plan
Year under this Plan with respect to a Participant described in subsection (a)
above for the Plan Year shall equal the sum of:

(1)
7 percent of the Employee’s Base Pay Paid plus Annual Bonus Paid in excess of
the amount specified in Code section 401(a)(17) as adjusted and in effect for
the Plan Year; and

(2)
5 percent of the amount allocated under paragraph (1) which shall be allocated
to the account maintained for the Participant in lieu of interest on such amount
for the Plan Year.

4.3     Allocations Relating to the Deferred Compensation Plan
(a)
Retirement Plan



(1)
Eligibility. The following Employees who become Participants shall be provided
the allocation for the Plan Year specified in subsection (2): An Employee:



(A)
Who is a participant in the Retirement Plan and eligible to participate in the
Deferred Compensation Plan, and

(B)
Who makes a deferral election under the Deferred Compensation Plan for the Plan
Year.



17

--------------------------------------------------------------------------------




However, notwithstanding anything to the contrary, an Employee of Phibro LLC and
its affiliates is not eligible to receive an allocation for the Plan Year
specified in paragraph (2).
(2)
Allocation Amount. The amount to be allocated in a Plan Year with respect to a
Participant described in paragraph (1) shall equal the Participant’s applicable
percentage multiplied by the amount of Annual Bonus the Participant has deferred
under the Deferred Compensation Plan. Notwithstanding the preceding sentence, no
allocation shall be made to the account of a Participant who is not an Employee
on the date such bonus is awarded.

For purposes of this subsection, the term “applicable percentage” shall mean
12 percent. The allocation described in this section shall be made to the
account of each Participant effective as of the date on which the Participant is
awarded his Annual Bonus.


(b)    Savings Plan
(1)
An Employee who is eligible to participate in the Savings Plan and makes a
deferral election under the Deferred Compensation Plan for the Plan Year shall
be provided the allocation for the Plan Year specified in paragraph (2).
However, notwithstanding anything to the contrary, an Employee of New Eastport
Services, LLC and its affiliates is not eligible to receive an allocation for
the Plan Year specified in paragraph (2).

(2)
The amount to be allocated for a Plan Year with respect to a Participant
described in paragraph (1) shall equal the amount by which the contribution that
would otherwise have been made by the Company or other Employer on behalf of the
Participant to the Savings Plan for such Plan Year is reduced by reason of the
reduction in the Participant’s Base Pay of Record for such Plan Year and/or the
Participant’s Annual Bonus Paid in such Plan Year because of deferrals under the
Deferred Compensation Plan, assuming that the Participant’s contribution
percentage under the Savings Plan for the Plan Year is 7 percent. The allocation
described in this Sections 4.3(a)(2) or 4.3(b)(2) shall be made to the account
of a Participant at the same time as the employer contribution for such Plan
Year is made to the Savings Plan. No allocations shall be made to Participants’
accounts under this Section 4.3(b)(2) prior to January 1, 2009.

4.4     Maintenance of Accounts
(a)
Each Employer shall establish and maintain, in the name of each Participant
employed by that Employer, an individual account which shall consist of all
amounts



18

--------------------------------------------------------------------------------




credited to the Participant. As of the end of each month, the Administrative
Committee shall increase the balance, if any, of the Participant’s individual
account as of the last day of the preceding month, by multiplying such amount by
a number equal to one plus .167% plus the monthly yield on 5-Year Treasury
Constant Maturities for the monthly processing period. Notwithstanding the
foregoing, any allocation made to a Participant's account pursuant to Section
4.3(a)(2) or 4.3(b)(2) shall be credited with interest, at a rate equivalent to
that set forth in the preceding sentence, from the date such allocation is made
to the Participant's account.


(b)
The individual account of each Participant shall represent a liability, payable
when due under this Plan, out of the general assets of the Company, or from the
assets of any trust, custodial account or escrow arrangement which the Company
may establish for the purpose of assuring availability of funds sufficient to
pay benefits under this Plan, provided that no assets shall be transferred to a
trust or other account if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b). The money and any other assets
in any such trust or account shall at all times remain the property of the
Company, and neither this Plan nor any Participant shall have any beneficial
ownership interest in the assets thereof. No property or assets of the Company
shall be pledged, encumbered, or otherwise subjected to a lien or security
interest for payment of benefits hereunder. Accounting for this Plan shall be
based on generally accepted accounting principles.

4.5     Vesting and Forfeiture
Notwithstanding any other Plan provision, all benefits under this Plan shall be
contingent and forfeitable and no Participant shall have a vested interest in
any benefit unless, while he is still employed by an Employer, he becomes fully
vested in his benefit under the Retirement Plan (or would have become vested if
he were a participant in the Retirement Plan). A person who terminates
employment with an Employer for any reason prior to becoming vested hereunder
shall not receive a benefit, provided that, upon rehire by an Employer, any
amounts forfeited by a Participant at the time of his termination of employment
shall be restored, without interest, to his account and, as set forth in Section
5.8, shall be subject to the same terms and conditions relating to distribution
as were applicable at the time of his prior termination of employment.
Article 5. Payments
5.1     Timing and Form of Payments
(a)
Payment Events. A Participant’s vested account under this Plan shall be paid on
the earliest to occur of the following payment events:

(1)
The Participant’s attainment of a specified age elected by the Participant that
is age 60 or above;



19

--------------------------------------------------------------------------------




(2)
The Participant’s Separation from Service; or

(3)
The Participant’s death.



(b)    Timing and Form.


(1)
Attainment of Specified Age. If payment is made on account of a Participant’s
attainment of a specified age (60 or above), payment shall be made to the
Participant in a single lump sum within the first 90 days of the calendar year
following the calendar year in which the Participant reaches the specified age.
In addition, within the first 70 days of each subsequent calendar year, the
Participant shall be paid any additional amounts credited to the Participant’s
account since the prior payment date.



(2)
Separation from Service.



(A)
If payment is made on account of the Participant’s Separation from Service,
payment shall be made or commence within the first 90 days of the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs. Notwithstanding the foregoing, in the case of a Participant who is a
Specified Employee, payment shall be made or commence in the month next
following the date that is six (6) months after the date of the Participant’s
Separation from Service, if later than the time provided above.



(B)
Payment shall be made in a single lump sum or in annual installments over 5, 10,
15, or 20 years, as elected by the Participant. If the Participant elects to
have payment made in annual installments, the installments shall be paid within
the first 90 days of each calendar year during the installment period (except
that the first installment may be delayed in the case of a Specified Employee as
provided above). During the installment period, the Participant’s account shall
continue to be adjusted as provided in Section 4.4(a) until the installments
have been completed. The amount of each annual installment shall equal the
amount credited to the Participant’s account as of the last day of the month
preceding the date of payment multiplied by a fraction, the numerator of which
is one (1), and the denominator of which is the number of installments
(including the current installment) which remain to be paid.



(C)
If a Participant who is receiving installment payments on account of his
Separation from Service has also made a specified age election and attains the
specified age before the completion of all installments, the remaining
installments shall be paid to him at the scheduled time or times without regard
to his attainment of such age.





20

--------------------------------------------------------------------------------




(3)
Death. If payment is made on account of the Participant’s death, payment shall
be made to the Participant’s Beneficiary in a single lump sum 120 days following
the date of the Participant’s death.



(c)
Valuation of Benefits. The amount of any payment to a Participant under this
Article shall be determined based on the value of the Participant’s vested
account as of the last day of the month preceding the date of payment.

5.2     Payment Elections and Changes
(a)
Payment Elections.

(1)
An Employee who becomes a Participant on or after November 1, 2008 shall make
the elections provided for in Section 5.1 (i.e., an election to have payment
made at a specified age (60 or above) prior to Separation from Service and/or an
election as to form of payment upon Separation from Service) within 30 days
after date the Employee first meets one or more of the requirements for
participation set forth in Section 3.1. Notwithstanding the foregoing, an
Employee who participates or is eligible to participate in the THUMS Long Beach
Company Savings and Investment Plan or the THUMS Long Beach Company Pension Plan
at any time in 2008 and becomes a Participant on January 1, 2009 shall make such
elections by December 31, 2008. An Employee who is employed by Tidelands Oil
Production Company on December 31, 2010 and is scheduled to become a Participant
on January 1, 2011 shall make such elections by December 31, 2010.

(2)
An Employee who became a Participant before November 1, 2008 shall be permitted
to make a transition election as set forth in Section 5.9. If the Employee does
not make a transition election with respect to form of payment upon Separation
from Service and had previously made an election to have payment upon Separation
from Service made in a lump sum or in annual installments over 5, 10, 15 or 20
years, payment on account of the Participant’s Separation from Service shall be
made in accordance with the rules set forth in Section 5.1(b)(2) in the form
previously elected by the Participant. For this purpose, if the Participant had
different payment elections in effect for his account under this Plan and his
account under the Supplemental Retirement Plan prior to November 1, 2008, or had
an election in effect under one plan but not the other, the accounts shall
continue to be maintained separately and these provisions shall be applied
separately to each account.

(3)
If a Participant does not elect to have payment made at a specified age, payment
shall be made on the earlier of the Participant’s Separation from Service or
death in accordance with Section 5.1(b)(2) or (3), as applicable. If a
Participant does not elect an installment payment option for payment on account
of a Separation from Service, any payment on account of the



21

--------------------------------------------------------------------------------




Participant’s Separation from Service shall be made in a single lump sum at the
time provided in Section 5.1(b)(2).
(b)
Changes in Time or Form of Payment. A Participant may elect to change the time
or form of payment of his account in accordance with the rules set forth below.
For purposes of these rules, an election to receive distribution in a series of
annual installments shall be treated as a single payment.

(1)
Permitted Changes.

(A)
A Participant who has elected payment at a specified age may elect another
specified age that is age 65 or above, subject to the limitations of paragraph
(2).

(B)
A Participant may elect to change the form of payment upon Separation from
Service.

(2)
Requirements. Any election by a Participant under this subsection shall meet the
following requirements:

(A)
The election shall not be effective until at least 12 months after the election
is filed with the Administrative Committee;

(B)
The election must defer payment (or payment of the initial installment, if
applicable) for a period of at least five years from the date that payment (or
payment of the initial installment, if applicable) would otherwise have been
made; and

(C)
The election must be made at least 12 months prior to the beginning of the
calendar year in which payment (or payment of the initial installment, if
applicable) is otherwise scheduled to be made.    

(3)
A Participant may make only two changes pursuant to this Section 5.2(b). Each
such change must satisfy all of the requirements of Section 5.2(b)(2). No
further changes may be made following a Participant’s Separation from Service.



(c)
Procedures. All payment elections under this Plan shall be made in accordance
with the provisions of this Plan and the rules and procedures established by the
Administrative Committee for the time and manner of making elections.

5.3    Special Rules for LTD Participants.
(a)
Payment Events. An LTD Participant’s vested account shall be paid on the
earliest to occur of the following payment events:



22

--------------------------------------------------------------------------------




(1)
The Participant’s attainment of age 65 or any earlier age elected by the
Participant that is at least age 60; or

(2)
The Participant’s death.



(b)    Timing and Form.


(1)
Attainment of Specified Age (60-64). If payment is made on account of a
Participant’s attainment of a specified age elected by the Participant (between
60 and 64), payment shall be made to the Participant in a single lump sum within
the first 90 days of the calendar year following the calendar year in which the
Participant reaches the specified age. In addition, within the first 70 days of
each subsequent calendar year, the Participant shall be paid any additional
amounts credited to the Participant’s account since the prior payment date.



(2)
Attainment of Age 65. If payment is made on account of the Participant’s
attainment of age 65, payment shall be made or commence within the first 90 days
of the calendar year following the calendar year in which the Participant
reaches age 65. Payment shall be made in a single lump sum or in annual
installments over 5, 10, 15, or 20 years, as elected by the LTD Participant. If
the Participant elects to have payment made in annual installments, the
installments shall be calculated and paid as set forth in Section 5.1(b)(2)(B).



(3)
Death. Payment on account of the LTD Participant’s death shall be made as
provided in Section 5.1(b)(3).



(c)
Elections.



(1)
An LTD Participant shall be permitted to make a transition election as set forth
in Section 5.9. If an LTD Participant does not make a transition election and
had previously made an election under the prior provisions of the Plan to have
payment made in a lump sum or in annual installments over 5, 10, 15 or 20 years,
payment on account of the LTD Participant’s attainment of age 65 shall be made
in the form previously elected by the Participant. If the LTD Participant had
different payment elections in effect for his account under this Plan and his
account under the Supplemental Retirement Plan prior to November 1, 2008, or had
an election in effect under one plan but not the other, the accounts shall
continue to be maintained separately and these provisions shall be applied
separately to each account.



(2)
If an LTD Participant does not elect to have payment made at a specified age
between 60 and 64, payment shall be made on the earlier of the LTD Participant’s
attainment of age 65 or death in accordance with Section 5.3(b)(2) or (3), as
applicable. If an LTD Participant does not elect an installment payment option
for payment on account of attainment of age 65, any payment



23

--------------------------------------------------------------------------------




on account of the Participant’s attainment of age 65 shall be made in a single
lump sum at the time provided in Section 5.3(b)(2).


5.4     Death
If a Participant dies before the complete distribution of his account, the
account or remaining account shall be paid to the Participant’s Beneficiary in a
single lump sum 120 days following the date of the Participant’s death.
 
5.5    Small Benefits
Notwithstanding any election by a Participant to receive payment of any account
maintained for the Participant under the Plan in an installment payment form, if
the value of such account is less than $50,000 at the time payment in such form
is scheduled to commence, the account shall be paid to the Participant in a
single lump sum on the scheduled commencement date.


5.6     Qualified Divorce Orders
Subject to the policies and procedures established by the Administrative
Committee under Section 9.3(b), payment may be made from the balance of a
Participant’s vested account to the extent necessary to fulfill a Qualified
Divorce Order.
5.7     Tax Withholding
(a)
To the extent required by law in effect at the time payments are made, the
Participant’s Employer shall withhold from payments made hereunder the taxes
required to be withheld by Federal, state and local law.

(b)
The Participant’s Employer shall have the right at its option (1) to require a
Participant to pay or provide for payment of the amount of any taxes that the
Employer may be required to withhold with respect to amounts credited to the
Participant’s account or (2) deduct from any amount of salary, bonus or other
payment otherwise payable in cash to the Participant the amount of any taxes
that the Employer may be required to withhold with respect to amounts credited
to the Participant’s account. In addition, as permitted by Treas. Reg. §
1.409A-3(j)(4)(vi) (or any successor provision), payments may be made under the
Plan to pay any Federal Insurance Contributions Act (FICA) tax imposed under
Code sections 3101 and 3121(v)(2) on the Participant’s account, and to pay any
income tax imposed under Code section 3401 (i.e., wage withholding) or the
corresponding withholding provisions of applicable state or local law as a
result of payment of the FICA amount, as well as to pay the additional income
tax attributable to the pyramiding wages and taxes. The total payment may not
exceed the aggregate FICA tax amount and the income tax withholding related to
such FICA tax amount.



5.8    Reemployment




24

--------------------------------------------------------------------------------




(a)
Continued distribution of account. If a Participant who is receiving payment on
account of his Separation from Service is reemployed by an Employer or Affiliate
prior to the complete distribution of his account, the account or remaining
account shall be paid to the Participant at the scheduled time or times without
regard to the Participant’s reemployment.



(b)
New account. If a terminated Participant is reemployed by an Employer and
resumes active participation in the Plan pursuant to Section 3.2, a new account
shall be established for such Participant to which allocations relating to the
period following the Participant’s reemployment (and any unvested amounts
forfeited from the Participant’s account at the time of his first termination)
shall be credited. Such new account, to the extent vested, shall be paid in
accordance with the provisions of this Plan and the Participant’s most recent
payment election, if any, prior to his first termination. For this purpose, the
following rules shall apply:



(1)
If the Participant had previously elected (including pursuant to Section
5.9(b)(1)) to have payment made at a specified age (60 or above) prior to
Separation from Service or death and has reached such specified age at the time
of his reemployment, the Participant shall be paid, within the first 70 days of
each calendar year following the calendar year containing his reemployment date,
the amount credited to his account as of the last day of the month preceding the
date of payment.



(2)
Any election made as a terminated Participant pursuant to Section 5.9(b)(2) or
(3) shall not be taken into account for purposes of this provision. Instead, if
the Participant had, prior to such transition election, made an election under
this Plan to have payment upon termination made in a lump sum or in annual
installments over 5, 10, 15 or 20 years, payment on account of the Participant’s
subsequent Separation from Service shall be made in accordance with the rules
set forth in Section 5.1(b)(2) in the form previously elected by the
Participant.



(3)
If the Participant has no prior election taken into account under the foregoing
provisions, payment shall be made in a single lump sum in accordance with the
rules set forth in Section 5.1(b)(2) upon the Participant’s subsequent
Separation from Service.



5.9    Special Transition Rule Elections


(a)
2005 Transition Elections. Any Employee who was a Participant during the 2005
Plan Year was permitted to make an election with respect to the time and form of
payment of the account maintained for the Participant upon the earlier of the
Participant’s Separation from Service or the 60th day after the adoption of the
Plan by the Board, but in no event later than December 31, 2005.





25

--------------------------------------------------------------------------------




(b)
2008 Transition Elections. Participants shall be permitted to make the
additional transition elections described below in 2008. The period for making
such elections (the “transition election period”) shall be determined by the
Administrative Committee, provided that all such elections must be made by and
shall become irrevocable as of December 31, 2008. All payments to Participants
pursuant to this Section 5.9 shall be subject to the rules set forth in Sections
5.4 through 5.7 and Section 5.10.



(1)
Active Participants.



(A)
Each Participant who has not separated from service before the end of the
transition election period may make any payment election available under Section
5.1 (i.e., an election to have payment made at a specified age (60 or above)
prior to Separation from Service and/or an election as to form of payment upon
Separation from Service). Payment pursuant to any such election shall be made as
provided in Section 5.1.



(B)
To the extent a Participant does not make the available elections pursuant to
this provision, payment of the Participant’s account shall be made as set forth
in Sections 5.2(a)(2) and (3).



(C)
Notwithstanding the foregoing, in the case of any Participant previously covered
by Appendix A of the Supplemental Retirement Plan who made the election
described in Appendix A to have payment made or commence upon attainment of a
specified age between 55 and 70-1/2, if the Participant does not make a
transition election under this Section 5.9(b)(1) to have payment made at a new
specified age, then payment to the Participant shall be made or commence within
the first 90 days of the calendar year following the later of (A) the
Participant’s Separation from Service and (B) the Participant’s attainment of
the specified age previously elected by the Participant, provided that, if the
Participant is a Specified Employee and payment is made on account of the
Participant’s Separation from Service, payment shall be made or commence in the
month next following the date that is six (6) months after the date of the
Participant’s Separation from Service, if later than the time provided above.
Payment shall be made in the form (i.e., lump sum or installments over 5, 10, 15
or 20 years) elected by the Participant under this Section 5.9(b)(1) or, if the
Participant does not make a transition election, the form previously elected by
the Participant under Appendix A of the Supplemental Retirement Plan, or, if
none, in a lump sum.



(2)
Terminated Participants.





26

--------------------------------------------------------------------------------




(A)
Each Participant who has a Separation from Service before the end of the
transition election period may elect to have his account or remaining account
paid in a single lump sum in March 2009, provided, that a Participant who is a
Specified Employee shall receive such distribution in the month next following
the date that is six (6) months after the date of the Participant’s Separation
from Service, if later than the time provided above.



(B)
If a Participant does not make an election pursuant to this provision:



(I)
If installment payments to the Participant have already commenced, the
Participant’s remaining account shall be paid over the remaining number of
installments in accordance with the rules set forth in Section 5.1(b)(2)(B).



(II)
If payment to the Participant has not commenced, payment shall be made in
accordance with the rules set forth in Section 5.1(b)(2). If the Participant has
previously made a payment election as to form of payment upon Separation from
Service (i.e., a lump sum or installments over 5, 10, 15 or 20 years), payment
shall be made in the form previously elected.



(3)
Exhibit A and B Participants.



(A)
Any Participant identified in Exhibit A as “Active” may make the payment
elections available to other active Participants as described above.



(B)
Any Participant identified in Exhibit A or B as “Retired with account balance”
may make the election available to other terminated Participants as described
above.



(C)
If a Participant listed in Exhibit A or B does not make an election pursuant to
this provision:





(I)
If installment payments to the Participant have already commenced, the
Participant’s remaining account shall be paid over the remaining number of
installments in accordance with the rules set forth in Section 5.1(b)(2)(B).



(II)
If payment to the Participant has not commenced, payment of the Participant’s
Account shall be made or commence within the first 90 days of the year indicated
on Exhibit A or B, as applicable. Payment shall be made in the form previously
elected by the Participant (i.e., in a lump sum or installments



27

--------------------------------------------------------------------------------




over 5, 10, 15 or 20 years) or, if the Participant has not previously made a
payment election, in a single lump sum.


(4)
LTD Participants.



(A)
Each LTD Participant may make any payment election available under Section 5.3
(i.e., an election to have payment made at a specified age (between 60 and 64)
prior to Separation from Service and/or an election as to form of payment upon
attainment of age 65). Payment pursuant to any such election shall be made as
provided in Section 5.3.



(B)
To the extent an LTD Participant does not make the available elections pursuant
to this provision, payment of the Participant’s account shall be made as set
forth in Section 5.3.



(5)
Maintenance of Separate Accounts. If a Participant does not make a transition
election under the foregoing provisions (so that prior elections continue to
apply) and had different payment elections in effect under for his account under
this Plan and his account under the Supplemental Retirement Plan prior to
November 1, 2008, or had an election in effect under one plan but not the other,
the accounts shall continue to be maintained separately and the above provisions
shall be applied separately to each account.



5.10     Compliance with Code Section 409A
Notwithstanding anything herein to the contrary, any amount that would have been
paid in 2008 under the prior provisions of the Plan shall be paid by December
31, 2008. No amount shall be paid in 2008 under the provisions of this
restatement that would not have been paid in 2008 under the prior provisions of
the Plan.
Article 6. Administration
6.1     The Administrative Committee
The Plan shall be administered by an Administrative Committee. The
Administrative Committee shall be composed of three or more members, who shall
be appointed by the Board and shall hold office at the discretion of the Board.
Such members may, but need not, be Employees of the Company.
Any member of the Administrative Committee may resign by delivering his written
resignation to the Board and to the Administrative Committee Secretary. Such
resignation shall be effective no earlier than the date of the written notice.
6.2     Compensation and Expenses
The members of the Administrative Committee who are Employees shall serve
without compensation for services as a member. All expenses of the
Administrative Committee shall be paid directly by the Company. Such expenses
may include any expenses incident to the


28

--------------------------------------------------------------------------------




functioning of the Administrative Committee, including, but not limited to, fees
of the Plan’s accountants, outside counsel and other specialists and other costs
of administering the Plan.
6.3     Manner of Action
A majority of the members of the Administrative Committee at the time in office
shall constitute a quorum for the transaction of business. All resolutions
adopted and other actions taken by the Administrative Committee at any meeting
shall be by the vote of a majority of those present at any such meeting. The
Administrative Committee may take action without a meeting if a majority of the
members at the time in office give written consent.
6.4     Chairman, Secretary, and Employment of Specialists
The members of the Administrative Committee shall elect one of their number as
Chairman and shall elect a Secretary who may, but need not, be a member. They
may authorize one or more of their number or any agent to execute or deliver any
instrument or instruments on their behalf, and may employ such counsel,
auditors, and other specialists and such other services as they may require in
carrying out the provisions of the Plan.
6.5     Subcommittees
The Administrative Committee may appoint one or more subcommittees and delegate
such of its power and duties as it deems desirable to any such subcommittee, in
which case every reference herein made to the Administrative Committee shall be
deemed to mean or include the subcommittees as to matters within their
jurisdiction. The members of any such subcommittee shall consist of such
officers or other employees of the Company and such other persons as the
Administrative Committee may appoint.
6.6     Other Agents
The Administrative Committee may also appoint one or more persons or agents to
aid it in carrying out its duties as a fiduciary, and delegate such of its
powers and duties as it deems desirable to such person or agents.
6.7     Records
All resolutions, proceedings, acts, and determinations of each Committee shall
be recorded by the Secretary thereof or under his supervision, and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved in the custody of the
Secretary.
6.8     Rules
Subject to the limitations contained in the Plan, the Administrative Committee
shall be empowered from time to time in its discretion to adopt by-laws and
establish rules for the conduct of its affairs and the exercise of the duties
imposed upon it under the Plan.
6.9     Powers and Duties
The Administrative Committee shall have responsibility for the general
administration of the Plan and for carrying out its provisions. The
Administrative Committee shall have such


29

--------------------------------------------------------------------------------




powers and duties as may be necessary to discharge its functions hereunder,
including, but not limited to, the following:


(a)
To construe and interpret the Plan, to supply all omissions from, correct
deficiencies in and resolve ambiguities in the language of the Plan;



(b)
To decide all questions of eligibility, to determine the right of any person to
an allocation and the amount thereof, and to determine the manner and time of
payment of any benefits hereunder, all in accordance with the Plan;



(c)
To obtain from the Employees such information as shall be necessary for the
proper administration of the Plan and, when appropriate, to furnish such
information promptly to other persons entitled thereto;



(d)
To prepare and distribute, in such manner as the Company determines to be
appropriate, information explaining the Plan; and



(e)
To establish and maintain such accounts in the name of each Participant as are
necessary.



In administering the Plan, the Administrative Committee shall exercise its
powers in a manner designed to ensure that the Plan complies with the
requirements of Code section 409A, to the extent applicable.
6.10     Decisions Conclusive
The Administrative Committee shall exercise its powers hereunder in a uniform
and nondiscriminatory manner. Any and all disputes with respect to the Plan
which may arise involving Participants or their Beneficiaries shall be referred
to the Administrative Committee and its decision shall be final, conclusive, and
binding. Furthermore, if any question arises as to the meaning, interpretation,
or application of any provision hereof, the decision of the Administrative
Committee with respect thereto shall be final.
6.11     Fiduciaries
The fiduciaries named in this Article shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
this Plan. The Company shall have the sole authority to amend or terminate, in
whole or in part, this Plan. The Administrative Committee shall be a fiduciary
under the Plan and shall have the sole responsibility for the administration of
this Plan. The officers and Employees of the Company shall have the
responsibility of implementing the Plan and carrying out its provisions as the
Administrative Committee shall direct. A fiduciary may rely upon any direction,
information, or action of another fiduciary as being proper under this Plan, and
is not required under this Plan to inquire into the propriety of any such
direction, information, or action. It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of his own powers,
duties, responsibilities, and obligations under this Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees


30

--------------------------------------------------------------------------------




in any manner the payment of benefits from this Plan. Any party may serve in
more than one fiduciary capacity with respect to the Plan.
6.12     Notice of Address
Each person entitled to benefits from the Plan must file with the Administrative
Committee or its agent, in writing, his mailing address and each change of his
mailing address. Any communication, statement, or notice addressed to such a
person at his latest reported mailing address will be binding upon him for all
purposes of the Plan, and neither the Administrative Committee nor the Company
shall be obliged to search for or ascertain his whereabouts.
6.13     Data
All persons entitled to benefits from the Plan must furnish to the
Administrative Committee such documents, evidence, or information, including
information concerning marital status, as the Administrative Committee considers
necessary or desirable for the purpose of administering the Plan. It shall be an
express condition of the Plan that each such person must furnish such
information and sign such documents as the Administrative Committee may require
before any benefits become payable from the Plan, provided that payment shall in
all cases be made by the time required by Code section 409A. The Administrative
Committee shall be entitled to distribute to a non-spouse Beneficiary in
reliance upon the signed statement of the Participant that he is unmarried
without any further liability to a spouse if such statement is false.
6.14     Adjustments
Subject to the requirements of Code section 409A, the Administrative Committee
may adjust benefits under the Plan or make such other adjustments with respect
to a Participant or Beneficiary as are required to correct administrative errors
or provide uniform treatment in a manner consistent with the intent and purposes
of the Plan.
6.15     Member’s Own Participation
No member of the Administrative Committee may act, vote or otherwise influence a
decision specifically relating to his own participation under the Plan.


6.16     Indemnification
(a)
To the extent permitted by the Company’s bylaws and applicable law, the Company
shall indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of this section:



(1)
The Administrative Committee and each of its members, which, for purposes of
this section, includes any Employee to whom the Administrative Committee has
delegated fiduciary or other duties.



(2)
The Board and each member of the Board and any Employer who has responsibility
(whether by delegation from another person, an allocation of



31

--------------------------------------------------------------------------------




responsibilities under the terms of this Plan document, or otherwise) for a
fiduciary duty, a nonfiduciary settlor function (such as deciding whether to
approve a plan amendment), or a nonfiduciary administrative task relating to the
Plan.


(b)
The Company shall indemnify and hold harmless each Indemnified Person against
any and all claims, losses, damages, and expenses, including reasonable
attorney’s fees and court costs, incurred by that person on account of his or
her good faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Company agrees to the settlement.



(1)
An Indemnified Person shall be indemnified under this section only if he or she
notifies an Appropriate Person at the Company of any claim asserted against or
any investigation of the Indemnified Person that relates to the Indemnified
Person’s responsibilities with respect to the Plan.



(A)
A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.



(B)
The notice may be provided orally or in writing. The notice must be provided to
the Appropriate Person promptly after the Indemnified Person becomes aware of
the claim or investigation. No indemnification shall be provided under this
section to the extent that the Company is materially prejudiced by the
unreasonable delay of the Indemnified Person in notifying an Appropriate Person
of the claim or investigation.





(2)
An Indemnified Person shall be indemnified under this section with respect to
attorney’s fees, court costs or other litigation expenses or any settlement of
such litigation only if the Indemnified Person agrees to permit the Company to
select counsel and to conduct the defense of the lawsuit.



(3)
No Indemnified Person shall be indemnified under this section with respect to
any action or failure to act that is judicially determined to constitute or be
attributable to the willful misconduct of the Indemnified Person.



(4)
Payments of any indemnity under this section shall be made only from insurance
or other assets of the Company. The provisions of this section shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or as may be provided by the Company under any by-law, agreement
or otherwise, provided that no expense shall be



32

--------------------------------------------------------------------------------




indemnified under this section that is otherwise indemnified by the Company or
by an insurance contract purchased by the Company.


(5)
Payment of any indemnity under this section that is not exempt from Code section
409A shall comply with Code section 409A’s requirements for reimbursement plans,
as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv) (or any successor provision).
For this purpose, (i) the indemnity under this section shall continue for the
Indemnified Person’s lifetime, and, if later, until the complete disposition of
all covered claims, (ii) the amount of expenses indemnified during one taxable
year of an Indemnified Person shall not affect the amount of expenses
indemnified in any other taxable year; (iii) payment of an indemnity shall be
made by the last day of the Indemnified Person’s taxable year following the
taxable year in which the expense was incurred and (iv) the Indemnified Person’s
right to indemnification shall not be subject to liquidation or exchange for any
other benefit. If, after payment of any amount to the Indemnified Person
pursuant to this provision, it is determined, pursuant to paragraph (3) above or
otherwise, that the Indemnified Person is not entitled to indemnification, the
Indemnified Person shall promptly repay such amount to the Company.



Article 7. Amendment and Termination
7.1     Amendment and Termination
The Company expects the Plan to be permanent, but since future conditions
affecting the Company or any Employer cannot be anticipated or foreseen, the
Company must necessarily and does hereby reserve the right to amend, modify, or
terminate the Plan at any time by action of the Board, except that no amendment
shall reduce the dollar amount permanently credited to a Participant’s account
and any such termination or amendment shall apply uniformly to all Participants.
The Administrative Committee, in its discretion, may amend the Plan if it finds
that such amendment does not significantly increase or decrease benefits or
costs. Notwithstanding the foregoing, the Board or the Administrative Committee
may amend the Plan to:


(a)
Ensure that this Plan complies with the requirements of Code section 409A for
deferral of taxation on compensation deferred hereunder until the time of
distribution; and



(b)
Add provisions for changes to elections as to time and manner of distributions
and other changes that comply with the requirements of Code section 409A for the
deferral of taxation on deferred compensation until the time of distribution.



7.2
Payments Upon Termination



33

--------------------------------------------------------------------------------




If the Plan is terminated, distributions to Participants and Beneficiaries shall
be made on the dates on which such distributions would be made under the Plan
without regard to such termination, except that payments may, in the discretion
of the Board, be accelerated if:


(a)
Accelerated payment is permitted under Treas. Reg. § 1.409A-3(j)(4)(ix) (or any
successor provision); or



(b)
The Plan is terminated because Participants have become subject to tax on their
deferrals due to the Plan’s failure to satisfy the requirements of Code section
409A. Payment to a Participant may not exceed the amount required to be included
in income as a result of such failure.

7.3     Reorganization of Employer
In the event of a merger or consolidation of an Employer, or the transfer of
substantially all of the assets of an Employer to another corporation, such
continuing, resulting or transferee corporation shall have the right to continue
and carry on the Plan and to assume all liabilities of the Employer hereunder
without obtaining the consent of any Participant or Beneficiary. If such
successor shall assume the liabilities of the Employer hereunder, then the
Employer shall be relieved of all such liability, and no Participant or
Beneficiary shall have the right to assert any claim against the Employer for
benefits under or in connection with the Plan.
Article 8. Claims and Appeals Procedures
8.1     Application for Benefits
All applications for benefits under the Plan shall be submitted to: Occidental
Petroleum Corporation, Attention: Administrative Committee, 10889 Wilshire
Blvd., Los Angeles, CA 90024. Applications for benefits must be in writing on
the forms prescribed by the Administrative Committee and must be signed by the
Participant, Beneficiary, spouse, Alternate Payee, or other person claiming
benefits under this Plan (each of which may be “Claimant”).
8.2     Claims Procedure for Benefits
(a)
If a Claimant believes he is entitled to a benefit, or a benefit different from
the one received, then the Claimant may file a claim for the benefit by writing
a letter to the Administrative Committee or its authorized delegate. Any such
claim must be made no later than the time prescribed by Treas. Reg. §
1.409A-3(g) (or any successor provision).

(b)
Within a reasonable period of time, but not later than 90 days after receipt of
a claim for benefits, the Administrative Committee or its delegate shall notify
the Claimant of any adverse benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 90 days from the end of the initial 90-day
period. If an extension is necessary, the Administrative Committee or its
delegate shall provide the Claimant with a



34

--------------------------------------------------------------------------------




written notice to this effect prior to the expiration of the initial 90-day
period. The notice shall describe the special circumstances requiring the
extension and the date by which the Administrative Committee or its delegate
expects to render a determination on the claim.
(c)
In the case of an adverse benefit determination, the Administrative Committee or
its delegate shall provide to the Claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant:

(1)
The specific reason or reasons for the adverse benefit determination;

(2)
Reference to the specific Plan provisions on which the adverse benefit
determination is based;

(3)
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

(4)
A description of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse final
benefit determination on review and in accordance with section 8.3.



(d)
Within 60 days after receipt by the Claimant of notification of the adverse
benefit determination, the Claimant or his duly authorized representative, upon
written application to the Administrative Committee, may request that the
Administrative Committee fully and fairly review the adverse benefit
determination. On review of an adverse benefit determination, upon request and
free of charge, the Claimant shall have reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits. The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits.
The Administrative Committee’s (or delegate’s) review shall take into account
all comments, documents, records, and other information submitted regardless of
whether the information was previously considered in the initial adverse benefit
determination.



(e)
Within a reasonable period of time, but not later than 60 days after receipt of
such request for review, the Administrative Committee or its delegate shall
notify the Claimant of any final benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim. In
no event may the extension period exceed 60 days from the end of the initial
60-day period. If an extension is necessary, the Administrative Committee or its
delegate shall provide the Claimant with a written notice to this effect prior
to the expiration of the initial 60-day period. The notice shall describe the
special circumstances requiring the extension and the date by which the
Administrative Committee or its delegate expects to render a final



35

--------------------------------------------------------------------------------




determination on the request for review. In the case of an adverse final benefit
determination, the Administrative Committee or its delegate shall provide to the
claimant written or electronic notification setting forth in a manner calculated
to be understood by the Claimant:


(1)
The specific reason or reasons for the adverse final benefit determination;



(2)
Reference to the specific Plan provisions on which the adverse final benefit
determination is based;



(3)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and



(4)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with section 8.3.



(f)
If a Claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by Treas.
Reg. § 1.409A-3(g) (or any successor provision).



8.3     Limitations on Actions


All decisions made under the procedure set out in this Article shall be final
and there shall be no further right of appeal. No person may initiate a lawsuit
before fully exhausting the claims procedures set out in this Article, including
appeal. To provide for an expeditious resolution of any dispute concerning a
claim for benefits that has been denied and to ensure that all evidence
pertinent to such claim is available, no lawsuit may be brought contesting a
denial of benefits more than the later of:


(a)
180 days after receiving the written response of the Administrative Committee to
an appeal; or



(b)
365 days after an applicant’s original application for benefits.



Article 9. General Provisions
9.1     Unsecured General Creditor
The rights of a Participant, Beneficiary, Alternate Payee or their heirs,
successors, and assigns, as relates to any Company or Employer promises
hereunder, shall not be secured by any specific assets of the Company or any
Employer, nor shall any assets of the Company or any Employer be designated as
attributable or allocated to the satisfaction of such promises.


36

--------------------------------------------------------------------------------




9.2     Trust Fund
The Company shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Company may establish one or more trusts, with
such trustees as the Board or Administrative Committee may approve, for the
purpose of providing for the payment of such benefits. Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company. No assets shall be
transferred to a trust if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b).


9.3     Nonassignability


(a)
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amount, if any, payable
hereunder, or any part thereof, or interest therein which are, and all rights to
which are, expressly declared to be unassignable and non-transferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.



(b)
Notwithstanding subsection (a), the right to benefits payable with respect to a
Participant pursuant to a Qualified Divorce Order may be created, assigned, or
recognized. The Administrative Committee shall establish appropriate policies
and procedures to determine whether a Divorce Order presented to the
Administrative Committee constitutes a qualified Divorce Order under this Plan,
and to administer distributions pursuant to the terms of Qualified Divorce
Orders. In the event that a Qualified Divorce Order exists with respect to
benefits payable under the Plan, such benefits otherwise payable to the
Participant specified in the Qualified Divorce Order shall be payable to the
Alternate Payee specified in such Qualified Divorce Order.



9.4     Release from Liability to Participant
A Participant’s right to receive benefits under the Plan shall be reduced to the
extent that any portion of the account maintained for the Participant has been
paid or set aside for payment to an Alternate Payee pursuant to a Qualified
Divorce Order. The Participant shall be deemed to have released the Company and
the Plan from any claim with respect to such amounts in any case in which: (a)
the Company, the Plan, or any Plan representative has been served with legal
process or otherwise joined in a proceeding relating to such amounts; and (b)
the Participant fails to obtain an order of the court in the proceeding
relieving the Company and the Plan from the obligation to comply with the
judgment, decree or order.


37

--------------------------------------------------------------------------------




9.5     Employment Not Guaranteed
Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to be
retained in employment with the Company or any Employer. Accordingly, subject to
the terms of any written employment agreement to the contrary, the Company and
Employer shall have the right to terminate or change the terms of employment of
a Participant at any time and for any reason whatsoever, with or without cause.
9.6     Gender, Singular & Plural
All pronouns and any variations thereof shall be deemed to refer to the
masculine or feminine as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
9.7     Captions
The captions of the articles, sections, and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
9.8     Validity
In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.
9.9     Notice
Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as to the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
9.10     Applicable Law
The Plan shall be governed by and construed in accordance with Code section 409A
(or any successor provision), and any regulations promulgated thereunder, to the
extent applicable, and in accordance with the laws of the State of California to
the extent such laws are not preempted by ERISA.


38

--------------------------------------------------------------------------------






EXHIBIT A


Participants with pre-October 4, 2004 Retainer Agreements


Participant
Status on November 1, 2008
Payment Commencement Year
(for Participants with account balances)
Axelson, Jr., C.J.
Retired; no account balance
N/A
Doucet, M.J.
Retired with account balance
2009
Freund, M.C.
Retired; no account balance
N/A
Hull Jr., C.W.
Retired with account balance
2008
Hurst III, J.L.
Retired with account balance
2007
Leach, A.R.
Active
2010
Lorraine, R.A.
Retired with account balance
2008
Oenbring, P.R.
Retired; no account balance
N/A
Vincent, P.G.
Active
2009
Watkins, A.A.
Deceased; no account balance
N/A





EXHIBIT B


Participants with post-October 3, 2004 Retainer Agreements


Participant
Status on November 1, 2008
Payment Commencement Year                                (for Participants with
account balances)
Allen, J.M.
Retired with account balance
2008
Bullock, B.J.
Retired; no account balance
N/A
LaBelle, D.E.
Retired with account balance
2009
Loving, R.P.
Retired; no account balance
N/A
Schmitt, R.H.
Retired; no account balance
N/A
Tayburn, J.W.
Retired; no account balance
N/A







39